Citation Nr: 0116085	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  99-25 472	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether the veteran is eligible for nonservice-connected 
pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel




INTRODUCTION

The veteran had active service from October 1956 to January 
1957.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a September 1999 decision of 
the Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board remanded this claim to the RO in February 2001 for 
the purpose of affording the veteran for a videoconference 
hearing at the RO before a Member of the Board.  In 
compliance with the Board's request, the RO notified the 
veteran by letter dated March 2001 that he was scheduled for 
a videoconference hearing before a Member of the Board on 
April 17, 2001.  The veteran failed to report for this 
hearing or to request a postponement or rescheduling of this 
hearing.  Accordingly, consistent with the information 
provided to the veteran in March 2001, the Board deems the 
veteran's hearing request withdrawn under 38 C.F.R. 
§ 20.702(d) and will proceed with appellate review.


FINDINGS OF FACT

1.  The veteran had active service from October 1956 to 
January 1957.

2.  The veteran did not serve on active service during a 
period of war.


CONCLUSION OF LAW

The eligibility requirements for nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. §§ 101(12), 1501, 
1521 (West 1991); 38 C.F.R. §§ 3.1, 3.2 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, a bill was passed that 
enhances the VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Under the VCAA, the VA's enhanced duty to assist includes 
aiding the claimant in obtaining evidence necessary to 
substantiate his claim.  However, the VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
VCAA, Pub. L. No. 106-475, §3(a), 114 Stat. 2096, 2097-98 
(2000).  

In this case, the pertinent and determinative evidence 
consists of evidence of the veteran's dates of service and 
the Board notes that such evidence is of record.  As such, 
additional assistance could not possibly aid in 
substantiating the veteran's claim, because, as explained 
below, the veteran's entitlement to the benefit sought is 
precluded by law.  Therefore, the Board's decision will 
proceed in adjudicating the veteran's claim since no further 
assistance in developing the facts pertinent to this claim is 
necessary.  

The veteran claims that he is entitled to nonservice-
connected pension benefits.  To establish basic eligibility 
for nonservice-connected pension benefits, a veteran must 
have served in the active military, naval or air service for 
a period of 90 days or more during a period of war; or, 
during a period of war, must have been discharged or released 
from such service because of a service-connected disability; 
or, must have served for a period of 90 days or more and such 
period either began or ended during a period of war; or, must 
have served for an aggregate of 90 days or more in two or 
more separate periods of service during the same or different 
war periods.  See 38 U.S.C.A. § 1521(j) (West 1991); 38 
C.F.R. § 3.3(a) (2000).

A veteran of any war means a veteran who served in the active 
military, naval or air service during a period of war as 
defined in, and for the periods set forth in, 38 C.F.R. §  
3.2.  See 38 C.F.R. § 3.1(e), (f).  Under 38 C.F.R. § 3.2(e), 
the Korean conflict is defined as a period of war, and the 
war-time period is defined as the period beginning on June 
27, 1950, and ending on January 31, 1955, inclusive.  The 
Vietnam Era is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975, inclusive, in the case 
of a veteran who served in the Republic of Vietnam, or as the 
period beginning on August 5, 1964, and ending on May 7, 
1975, inclusive, in all other cases.  See 38 C.F.R. § 3.2(f).

The veteran in this case had active service after the Korean 
Conflict and prior to the Vietnam Era.  The veteran's DD Form 
214 shows that he entered active service in October 1956, 
after the Korean Conflict ended, and separated from active 
service in January 1957, prior to the start of the Vietnam 
Era. 

Inasmuch as the veteran did not serve in the active military, 
naval, or air service during a period of war, he is not 
eligible to receive nonservice-connected pension benefits 
under the provisions of 38 U.S.C.A. § 1521.  The Board 
acknowledges the veteran's contentions that he should be 
entitled to pension benefits because he was taken into 
service even though he was not fit for peacetime service.  
However, the Board is bound to apply the law and regulations 
as stated and the Board is not free to ignore statutes 
enacted by Congress or regulations promulgated by the VA.  
See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101.  In this case, 
the law is dispositive; therefore, the veteran's claim must 
be denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).





ORDER

Eligibility for nonservice-connected pension benefits not 
having been established, the veteran's claim is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

